In an action, inter alia, to recover damages for defamation, the plaintiff appeals from an order of the Supreme Court, Nassau County (McCabe, J.), dated October 20, 1989, which granted the defendant’s motion to dismiss the complaint.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the plaintiffs original complaint does not state a cause of action. The amended complaint similarly fails to state a cause of action. We have considered the plaintiff’s remaining contentions and find them to be without merit. Bracken, J. P., Kunzeman, Sullivan and Rosenblatt, JJ., concur.